IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0783
                             Filed August 13, 2014


IN THE INTEREST OF Q.E., C.E., and K.E.,
Minor Children,

A.V., Mother,
Appellant,

________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



       A mother appeals the order terminating her parental rights. AFFIRMED.



       Brenda Drew-Peeples of Drew-Peeples Law Firm, Davenport, for

appellant mother.

       Timothy Tupper, Davenport, for appellant father.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Michael J. Walton, County Attorney, and Julie A. Walton,

Assistant County Attorney, for appellee State.

       Lauren Phelps, Davenport, attorney and guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                            2


DOYLE, J.

       A mother appeals from the juvenile court’s order terminating her parental

rights to three of her children.1 We affirm.

I.     Background Facts and Proceedings

       This family came to the attention of the Iowa Department of Human

Services (DHS) in January 2013, when the mother contacted DHS because she

did not feel she could parent her children safely. The mother has six children:

K.E., born in 2005; Q.E., born in 2007; C.E., born in 2009; A.E., born in 2010;

A.E., born in 2011; and S.E., born in 2013. The youngest three children have

since been placed in the care of their father. The mother’s parental rights to her

oldest three children, who have a different father than her younger children, are

at issue in this proceeding.

       When the mother contacted DHS, she indicated she was having violent

thoughts toward other people (not her children), and that she was depressed and

suicidal. The mother was also homeless and she was concerned about the

welfare of the children. The mother was solely responsible for all her children,

did not receive financial or emotional support from the fathers, and was unable to

maintain a job for more than a few weeks. Prior to the mother’s contact with

DHS, the children had been in and out of the mother’s care, shelters, and “Safe

Families” placements since 2012.

       The children were adjudicated in need of assistance in May 2013. K.E.

and Q.E. remained placed with the same foster family they had been placed with


1
  Per order filed July 14, 2014, the Iowa Supreme Court denied the father’s motion to join
the mother’s appeal and dismissed his appeal as untimely.
                                        3


in December 2012, which was a pre-adoptive placement. C.E. was placed with a

different foster family that was not a pre-adoptive placement. The children’s

father did not participate in services or communicate with caseworkers and did

not have any regular or meaningful contact with the children. Services were

provided to the family to eliminate the need for removal of the children from the

mother’s care, and supervised visitations were scheduled.         Specifically, the

mother was directed to attend therapy and take medication for her outstanding

mental health issues, including her “severe depression.”

      The juvenile court entered a permanency order in October 2013. The

court observed the mother struggled to attend all visitations, and when she did,

had difficulty managing more than a few of the children at a time. The court

found visitation was disruptive for the children due to the mother’s displays of

anger toward caseworkers and inappropriate behavior toward the children. For

example, the mother advised K.E. and Q.E. they could return to her care if they

misbehaved. She also taught the children that cutting themselves was a way to

deal with anger and pain. K.E. and Q.E.’s behavior, which was problematic to

begin with, regressed after visits with the mother. C.E. had significant cognitive

delays such that the mother had difficulty interacting with him let alone meeting

his needs.   The mother refused to sign the necessary releases to allow the

children to be seen by a child psychologist, and refused to meet with the

children’s therapists.    As the court accurately summarized, the mother

“repeatedly allowed her anger to override what [was] best for the children.”

      The court observed the mother was “extremely slow” in working toward

addressing case plan goals. The mother had begun attending therapy, albeit
                                       4


irregularly and was not taking her prescribed medication consistently. She was

unable to maintain employment and had not secured a stable living arrangement.

The court observed the mother made no request for services that were not

provided. In light of the mother’s overall lack of progress toward any case plan

goals and the detrimental impact that contact with the mother had on the

children, the court waived reasonable efforts in regard to the mother and

changed the permanency goal from reunification to termination and adoption for

K.E., Q.E., and C.E. The mother’s visitations with the children were discontinued

in October 2013.

      The State filed a petition to terminate parental rights in January 2014. The

termination hearing was held in April 2014. The juvenile court observed the

children’s behavioral and cognitive issues were markedly improved by remedial

services once the children received them, and the children had a “huge

reduction” in anger outbursts and destructive behavior after visitation with the

mother was stopped.     At the time of the termination hearing, K.E. and Q.E.

remained with the same family in which they had been placed in December

2012—a family that expressed its willingness and ability to adopt the children.

The court observed that although C.E.’s placement was not pre-adoptive, the

child had demonstrated “great progress since being removed from his mother,”

and was a young and “now adoptable” child.

      The court acknowledged the mother’s recent participation in services. The

mother testified she had attended therapy regularly for the past few months and

had experienced “a lot of breakthroughs in therapy.” She further testified she

had switched medication a few weeks before the termination hearing and was
                                         5


taking that medication consistently. The mother testified she was now living with

her boyfriend of several months in his mother’s home, and that for several weeks

she had been employed in a job she enjoyed. The mother testified she believed

she could take care of and provide for her children if they were returned to her

care.   Her boyfriend’s mother also testified, stating she would be a “support

system” to help the mother’s reunification with her children, including allowing the

children to live in her home along with the mother.          Neither the mother’s

boyfriend nor his mother had met the children, and they had only known the

mother for approximately four months. The guardian ad litem recommended

termination of the mother’s parental rights.

        Following the termination hearing, the juvenile court entered its order

terminating the mother’s parental rights to pursuant to Iowa Code sections

232.116(1)(d) and (f) (2013), and additionally pursuant to section 232.116(1)(i) as

to K.E. and Q.E. The mother appeals.

II.     Scope and Standard of Review

        We review proceedings to terminate parental rights de novo. In re A.B.,

815 N.W.2d 764, 773 (Iowa 2012). We give weight to the juvenile court’s factual

findings, especially when considering the credibility of witnesses, but we are not

bound by them. Id. We will uphold an order terminating parental rights if there is

clear and convincing evidence of grounds for termination under Iowa Code

section 232.116. In re D.W., 791 N.W.2d 703, 706 (Iowa 2010). Evidence is

clear and convincing when there are no serious or substantial doubts as to the

correctness of conclusions of law drawn from the evidence. Id.
                                        6


III.   Discussion

A.     Grounds for Termination

       We must first determine whether a ground for termination under section

232.116(1) is established. In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). The

mother disputes the grounds to terminate her parental rights under each ground

found by the juvenile court. “We only need to find grounds to terminate parental

rights under one of the sections cited by the district court in order to affirm its

ruling,” see In re R.K., 649 N.W.2d 18, 19 (Iowa Ct. App. 2000), and we elect to

address the mother’s contention that statutory grounds under section

232.116(1)(f) have not been proved by clear and convincing evidence.

       Under that section, the State must show the children are four years old or

older, have been adjudicated in need of assistance, have been removed from the

home for a requisite period of time, and the juvenile court could not return the

children to the parent’s custody pursuant to section 232.102. See Iowa Code

§ 232.116(1)(f) (setting forth the statutory requirements for termination).    The

mother challenges the court’s finding that the children could not be returned to

her care “at the time of the termination hearing” or “in [a] reasonable period of

time.” Therefore, at issue is whether the State presented clear and convincing

evidence the children could not be returned to the mother’s care pursuant to

section 232.102. See id. § 232.116(1)(f)(4). The State meets its burden to prove

this element if it presents clear and convincing evidence the children have

suffered or are imminently likely to suffer an adjudicatory harm upon their return.

See id. §§ 232.116(1)(f)(4), .102(5)(a)(2), and .2(6)(c); In re A.M.S., 419 N.W.2d
723, 725 (Iowa 1988).
                                         7


       This case first came to DHS’s attention in January 2013 when the mother

contacted DHS because she did not feel she could parent her children safely.

Throughout 2012, the children had been in and out of the mother’s care as she

struggled with unaddressed mental health issues and providing the children a

stable home. We commend the mother for realizing her children were suffering

and for reaching out to DHS. Unfortunately the mother’s actions thereafter to

correct these circumstances were not as proactive.

       For nearly one year, the mother did little to address her mental health

issues. She did not attend therapy regularly or take her prescription medications

consistently. Her unaddressed mental health issues detrimentally affected her

cooperation with caseworkers and her relationship with her children. Indeed, the

mother was so disruptive during supervised visitations, and the children were

affected so adversely from her behavior, that visitations were discontinued in

October 2013. It was not until January 2014 that the mother began to show

some initiative and begin to follow through with the case plan requirements.

Coincidentally, this was also around the time the State filed a termination petition.

Meanwhile, the children were adjusting to placement outside the mother’s care,

K.E. and Q.E.’s behavior problems nearly ceased, and C.E.’s cognitive delays

markedly improved.

       In light of the mother’s testimony concerning her recently-acquired

employment, supportive relationships, housing, and dedication to mental health

treatment, we are truly hopeful the mother will find sustained stability and

improvement of her mental health issues. But, her current efforts are simply too

little, too late for these children.    “A parent cannot wait until the eve of
                                          8


termination, after the statutory time periods for reunification have passed, to

begin to express an interest in parenting.” In re C.B., 611 N.W.2d 489, 495 (Iowa

2000).     Under these circumstances, the mother’s short-term attention to her

mental health needs do not rectify concerns about her longstanding stability and

inability to parent her children safely, and the children cannot be returned to her

care without an imminent risk of suffering an adjudicatory harm.

         We further conclude an additional period of rehabilitation in this case

would not correct the situation. “It is well-settled law that we cannot deprive a

child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” P.L., 778 N.W.2d at 41; see A.B.,
815 N.W.2d at 778 (noting the parent’s past conduct is instructive in determining

the parent’s future behavior). Children are not equipped with pause buttons.

“The crucial days of childhood cannot be suspended while parents experiment

with ways to face up to their own problems.” In re A.C., 415 N.W.2d 609, 613

(Iowa 1987). At some point, as is the case here, the rights and needs of the

children rise above the rights and needs of the parent. There is no reason to

delay the children the permanency they need and deserve. We therefore affirm

the juvenile court’s determination that termination of the mother’s parental rights

was proper under Iowa Code section 232.116(1)(f).

B.       Factors in Termination

         Even if a statutory ground for termination is met, a decision to terminate

must still be in the best interests of a child after a review of section 232.116(2).

P.L., 778 N.W.2d at 37. In determining the best interests, this court’s primary
                                            9


considerations are “the child’s safety, the best placement for furthering the long-

term nurturing and growth of the child, and the physical, mental, and emotional

condition and needs of the child.” Id.

       The mother contends termination of her parental rights is not in the best

interests of the children because it would sever “the sibling group [and] the

sibling relationship between these children and their half sibling group [of which]

the mother retains parental rights.”2 Indeed, we prefer to keep siblings together

when possible. See In re T.J.O., 527 N.W.2d 417, 420 (Iowa Ct. App. 1994).

But the paramount concern is the children’s best interests. See id. Here, K.E.

and Q.E. have lived together in a foster home since December 2012 with a family

that wishes to adopt them. C.E. is young, adoptable, and has responded well to

placement in foster care. None of the mother’s other children (who were very

young when they were last living with K.E., Q.E., and C.E.) reside with her.

Because we agree with the juvenile court’s finding that termination of the

mother’s parental rights is in the best interests of the children and would best

provide for the children’s long-term nurturing and growth, we decline to reverse

the termination on this ground.

C.     Factors Against Termination

       Finally, we give consideration to whether any exception or factor in section

232.116(3) applies to make termination unnecessary. We have discretion, based


2
 There is no indication this issue was raised in the juvenile court, and accordingly, the
mother’s claim is not preserved for our review. State ex rel. Miller v. Vertrue, Inc., 834
N.W.2d 12, 20-21 (Iowa 2013) (“Our error preservation rules provide that error is
preserved for appellate review when a party raises an issue and the district court rules
on it.”). On our de novo review, we elect to bypass this error preservation concern and
proceed to the merits. See State v. Taylor, 596 N.W.2d 55, 56 (Iowa 1999) (bypassing
error preservation problem and proceeding to the merits of the issue raised on appeal).
                                        10


on the unique circumstances of each case and the best interests of the children,

whether to apply the factors in this section to save the parent-child relationships.

In re C.L.H., 500 N.W.2d 449, 454 (Iowa Ct. App. 1993). No exception or factor

contained in section 232.116(3) applies to make termination of the mother’s

parental rights unnecessary in this case.

IV.    Conclusion

       There is clear and convincing evidence that grounds for termination exist,

nothing in the record suggests additional time would correct the circumstances

leading to the children’s adjudication and removal, termination of parental rights

is in the children’s best interests, and no consequential factor weighing against

termination requires a different conclusion. Accordingly, we affirm termination of

the mother’s parental rights.

       AFFIRMED.